Citation Nr: 1625039	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent prior to April 23, 2013, and a rating in excess of 50 percent from Apri 23, 2013, for posttraumatic stress disorder (PTSD) with associated depressive disorder not otherwise specified (NOS).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD with associated depressive disorder NOS. 


REPRESENTATION

Appellant represented by:	Jennifer R. Morrell, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

A claim for service connection for bilateral hearing loss was previously denied by the RO in July 2010.  Although notified of the denial, the Veteran did not express timely disagreement.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions issued by the RO.  

In a July 2010 rating decision, the RO granted service connection for PTSD with associated depressive disorder NOS, and assigned an initial 30 percent rating, effective February 8, 2010.  In December 2010, the Veteran filed a notice of disagreement (NOD) with the rating assigned for PTSD with associated depressive disorder NOS.  In December 2011, a statement of the case (SOC) was issued.  In January 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In an October 2013 rating decision, the RO reopened the claim for service connection for bilateral hearing loss and denied service connection for bilateral hearing loss on the merits.  In November 2013, the Veteran filed an NOD.  In November 2014, an SOC was issued.  In January 2015, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claim for service connection for bilateral hearing loss, as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a March 2015 rating decision, the RO granted a 50 percent rating for PTSD with associated depressive disorder NOS, effective April 23, 2013.  In that rating decision, the RO also denied entitlement to a TDIU.  The Veteran did not timely express disagreement with the denial of a TDIU.  In a March 2015 supplemental SOC (SSOC), a higher rating for PTSD with associated depressive disorder NOS and a TDIU were denied.  Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD with associated depressive disorder NOS, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating for the Veteran's disability, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As, in this case, the claim for a TDIU is a component of the claim for increased rating claim, the denial of which with the Veteran initially expressed disagreement, the Board has jurisdiction over the matter of a TDIU due to service-connected PTSD with associated depressive disorder NOS, as reflected on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In November 2015, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  In January 2016, the Veteran filed a motion to correct errors in the Board hearing transcript.  In a March 2016 order, the undersigned VLJ granted that motion, in full pursuant to 38 C.F.R. § 20.716 (2015).

As for the matter of representation, the Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected by a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in February 2010).  However, in February 2013, the Veteran filed with the RO a power of attorney (as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, filed in February 2013) in favor of private attorney Jennifer R. Morrell.  The Board recognizes the change in representation.

Also, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.

The Board's decision addressing the petition to reopen the claim for service connection for bilateral hearing loss and the underlying merits is set forth below.  The claims for an increased rating for PTSD with associated depressive disorder NOS and for a TDIU are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a July 2010 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss; although the Veteran was advised of the RO's decision and of his appellate rights in a July 2010 letter, he did not appeal the RO's July 2010 denial, and no pertinent exception to finality applies.  

3.  Additional evidence received since the RO's July 2010 decision includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, his assertions of in-service noise exposure are deemed credible and consistent with the circumstances of his combat service; and the collective evidence, to include competent, probative medical opinion evidence addressing the etiology of bilateral hearing loss, tends to support a finding that bilateral hearing loss was as likely as not incurred during the Veteran's service.


CONCLUSIONS OF LAW

1.  The RO's July 2010 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (2015); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen, as well as the underlying claim for service connection for bilateral hearing loss, on the merits, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including organic diseases of the nervous system (interpreted by VA to include sensorineural hearing loss), become manifest to a compensable degree within a prescribed period post service (one year for organic diseases of the nervous system), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, organic diseases of the nervous system (interpreted by VA to include sensorineural hearing loss) are among the diseases listed in section 3.309(a).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran's claim for service connection for bilateral hearing loss was previously denied by the RO in a July 2010 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records, VA treatment records and the report of a VA examination dated April 2010.  At that time, while the evidence of record showed bilateral hearing loss for VA purposes and in-service acoustic trauma was conceded, the April 2010 VA examiner provided a negative nexus opinion and there was no competent evidence relating bilateral hearing loss to in-service acoustic trauma.

The RO denied the Veteran's claim of service connection on the basis that hearing loss was not shown to have its onset in service, nor was hearing loss otherwise shown to be related to service.  Although the Veteran was notified of the denial and his appellate rights in a July 2010 letter, he did not initiate an appeal within one year.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's July 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See also 38 U.S.C. § 4005 (2010); 38 C.F.R. §§ 19.118, 19.153 (2010).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in November 2012.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for hearing loss is the RO's July 2010 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since July 2010 includes the February 2015 opinion of J.B., Au.D.  In that opinion, Dr. J.B. concluded that it was at least as likely as not that bilateral hearing loss was related to the Veteran's in-service noise exposure.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral hearing loss. The evidence is "new" in that it was not before agency decision makers at the time of the July 2010 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether there is a nexus between bilateral hearing loss and service. This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss (i.e., nexus), and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Turning to the underlying merits of the claim, at the time of the Veteran's enlistment examination in October 1966, pure tone thresholds for each ear, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)


Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the October 1966 audiogram provided in the Veteran's service treatment records is assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted as shown in the adjoining parentheses above.

Audiometric testing at the time of the Veteran's separation examination in February 1969 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
--
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
--
10 (15)

While the separation examination was conducted after November 1, 1967, the examination explicitly states that the results are according to ASA standards.  Thus, the units have been converted according to ISO-ANSI standards as shown in the adjoining parentheses above.

The Veteran also underwent VA audiometric testing in April 2010, in connection with his claim for service connection for hearing loss.  Pure tone thresholds for each ear were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
75
LEFT
10
10
20
20
50

Speech audiometry was also conducted using the Maryland CNC word list and revealed speech recognition ability of 96 percent bilaterally.


in August 2013, the Veteran also underwent VA audiometric testing in connection with his claim for service connection for hearing loss.  Pure tone thresholds for each ear were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
50
LEFT
0
10
15
25
70

Speech audiometry was also conducted using the Maryland CNC word list and revealed speech recognition ability of 96 percent bilaterally.

As shown above, in the present case, the August 2013 audiology examination testing results demonstrate current bilateral hearing loss disability per VA standards (as defined in .  Thus, the requirement of a current disability has been met.

As for the in-service injury or disease requirement, although there is no documented evidence of any specific incident of acoustic trauma, there is no real dispute that the Veteran likely had significant in-service noise exposure during service.  In his November 2013 statement, the Veteran reports that he was exposed to explosions, mortars and enemy fire while in service.  His service records show that he received the Purple Heart.  In a July 2010 rating decision, the AOJ conceded military exposure to acoustic trauma.  Furthermore, the AOJ has awarded service connection for tinnitus based upon a medical opinion that such tinnitus first started in service and is attributable to military noise exposure.  See April 2010 VA Examination Report.  On this record, the Board finds the Veteran's contentions with regard to noise exposure are entirely consistent with the conditions of his service. See 38 U.S.C.A. § 1154(a) (West 2014).  Such assertions are also considered credible, as the Board has no reason to question the veracity of the Veteran's description of his in-service, combat-related noise exposure.

Thus, the record includes competent, credible evidence of likely significant in-service noise exposure, along with the competent, probative evidence establishing current hearing loss disability.  On the remaining question of whether there exists a medical nexus between in-service noise exposure and current hearing loss, VA has obtained two medical opinions addressing nexus.

The April 2010 VA examiner reviewed the record and examined the Veteran before concluding that it was less likely than not that the Veteran's bilateral hearing loss was related to noise exposure in service.  As rationale, the examiner stated that hearing was normal at separation and there was no significant threshold shift (greater than 15 decibels) between enlistment and separation.  Despite that rationale, in discussing her review of the Veteran's service treatment records, the examiner stated that "[a] significant shift of 10db is noted from 500-4000 Hz in the left ear."

The April 2010 VA examiner also conducted the August 2013 VA examination.  The examiner reiterated her opinion that it was less likely than not that the Veteran's bilateral hearing loss was related to in-service noise exposure.  She again asserted, as rationale, that hearing was normal at separation and there was no significant threshold shift (greater than 15 decibels) between enlistment and separation.

In a February 2015 opinion, Dr. J.B., Au.D., concluded that it was highly likely that the Veteran's bilateral hearing loss was related to in-service noise exposure.  As rationale, she explained that individuals often experience hearing loss that occurs following exposure to acoustic trauma.  She explained that the nature of the Veteran's in-service acoustic trauma-exposure to gun and tank fire-are loud enough sources to create hearing loss later in life.  In October 2015, Dr. J.B. authored an addendum.  She explained that the Veteran also did not use ear protection during service, but frequently used ear protection post-service, when working as a sheet metal worker and a police officer during training at the shooting range.  Dr. J.B. also provided two articles from the Journal of Neuroscience suggesting that noise-induced damage cause delayed onset hearing loss.

Therefore, the Board now turns to an assessment of the competency and probative weight of the multiple competing medical opinions.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board concludes that the VA examiner's opinions are of minimally probative value.  First, the examiner provided apparently contradictory statements regarding whether there were significant threshold shifts in service.  Second, the examiner concluded that hearing was normal upon separation.  However, in the left ear, at separation, hearing acuity was 25 decibels at 500 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  Thus, while competent evidence, the Board finds the VA examiner's opinions are of minimally probative value, given the inadequacies discussed above.

By contrast, the Board finds that Dr. J.B.'s opinion and addendum are entitled to significant  probative weight.  Dr. J.B. explained that the type of acoustic trauma the Veteran sustained during combat was of such a nature that it could cause delayed-onset hearing loss.  Likewise, she cited to two journal articles discussing the possibility of delayed-onset hearing loss.  Then, Dr. J.B. noted the Veteran's post-service noise exposure and explained that in circumstances where the Veteran could have experienced acoustic trauma, like at a firing range, he used ear protection.  Finally, after discussing the above evidence, Dr. J.B. offered a clear conclusion that it was likely that the Veteran's hearing loss is related to the acoustic trauma he sustained in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In sum, the record reflect current bilateral hearing loss to an extent recognized as a disability for VA purposes; credible lay assertions as in-service noise exposure; and competent, probative opinion evidence establishing a nexus between the Veteran's hearing loss and his exposure to noise in service.  Thus, the Board finds that, collectively, such evidence tends to establish a link between the Veteran's in-service noise exposure and service-in particular, the likely significant noise exposure therein.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted, specifically to obtain outstanding treatment records.

Along with his formal claim for a TDIU, the Veteran reported receiving private medical care for PTSD since approximately 1999.  Indeed, at his Board hearing, the Veteran reported regularly receiving mental health treatment.  See Hearing Transcript at 34.  To date, a single private mental health treatment record has been associated with the claims file-an April 2013 forensic psychiatric evaluation by Dr. N.S.K., M.D.

Additionally, as part of that claim, the Veteran identified outstanding private treatment records (via VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs).  Specifically, records from Gunnison Valley Hospital were requested.  To date, the AOJ has not attempted to obtain those identified treatment records.  

As such, the AOJ should give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide an updated release for records from Gunnison Valley Hospital.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate(and, if necessary, updated) authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to particularly include from Gunnison Valley Hospital.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

4.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


